Exhibit 10.2

 

GLOBAL GP LLC

AMENDMENT NO. 5 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 5 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of December 31, 2011 by and between Global GP LLC, a Delaware
limited liability company (the “Company”), and Edward J. Faneuil (the
“Executive”).  Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in that certain Employment Agreement
made as of February 1, 2007, as amended by Amendment No. 1 to Employment
Agreement dated as of December 31, 2008, by Amendment No. 2 to Employment
Agreement dated as of February 4, 2009, by Amendment No. 3 to Employment
Agreement dated as of March 11, 2009 and by Amendment No. 4 to Employment
Agreement dated as of November 2, 2010, by and between the Company and the
Executive (the “Employment Agreement”).

 

WHEREAS,  the Company and the Executive desire to make certain modifications to
the Employment Agreement as set forth below, and in accordance with Section 18
of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:

 

1.                               Amendment to Employment Agreement.

 

Section 1 of the Employment Agreement is hereby amended to add an additional
renewal period by deleting such section in its entirety and replacing it with
the following new Section 1:

 

1.             Employment and Term of Employment.  Effective as of July 1, 2006
(the “Effective Date”) and continuing for the period of time set forth herein,
the Executive’s employment by the Company shall be subject to the terms and
conditions of this Agreement.  Unless sooner terminated pursuant to other
provisions herein, the Company agrees to employ the Executive (i) for the period
beginning on the Effective Date and ending on December 31, 2008 (the “Initial
Term”), (ii) for the period beginning on January 1, 2009 and ending on
December 31, 2011, and (iii) for the period beginning on January 1, 2012 and
ending on December 31, 2014.  In the event that the Company and the Executive
renew this Agreement for one or more additional periods, each of the Initial
Term and any renewal periods shall be referred to as the “Term.”

 

2.            Captions.  The captions of this Amendment are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Amendment, or the intent of any provision hereof.

 

3.          Choice of Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, other than
conflicts of law provisions thereof.

 

--------------------------------------------------------------------------------


 

4.          Severability.  The provisions of this Amendment are severable, and
the invalidity of any provision shall not affect the validity of any other
provision.

 

5.          Counterparts; Facsimile.  This Amendment may be executed and
delivered by facsimile signature and in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

6.          Entire Agreement.  This Amendment constitutes the full and entire
understanding and agreement between the parties with respect to this Amendment.
Except as otherwise specifically amended herein, the Employment Agreement shall
remain unchanged, in effect and in full force.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

GLOBAL GP LLC

 

 

By:

/s/ Eric Slifka

 

Name: Eric Slifka

Title: President and CEO

 

 

EDWARD J. FANEUIL

 

 

/s/ Edward J. Faneuil

 

 

--------------------------------------------------------------------------------